Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bradley R. Marshall appeals the district court’s orders accepting the recommendation of the magistrate judge as modified and dismissing Marshall’s action under the Administrative Procedures Act and denying his motion for reconsideration. We have reviewed the record and find no re*201versible error. Accordingly, we affirm for the reasons stated by the district court. Marshall v. Purcell, No. 2:12-cv-00084-RMG (D.S.C. Dec. 11, 2012; Jan. 2, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.